Citation Nr: 1714719	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  15-17 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1954 to December 1957.  

This case comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Specifically, a July 2012 administrative determination denied entitlement to nonservice-connected pension.  The Veteran filed a notice of disagreement in September 2012 and was provided with a statement of the case in June 2015.  The Veteran perfected his appeal with a June 2015 VA Form 9.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and time limits for initiating and perfecting an appeal).

The Veteran also perfected an appeal as to as to the October 2012 rating decision, which, in pertinent part, denied entitlement to a compensable rating for viral warts of the hands and feet and reopened but denied on the merits entitlement to service connection for a back disability and a neck disability.  See id.  See also September 2013 Notice of Disagreement; April 2015 Statement of the Case; May 2015 Substantive Appeal (VA Form 9).  

In November 2015, the Board remanded the above-listed pension claim, as well as the issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for post-operative removal disc L4-5, whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for fusion cervical spine, and entitlement to a compensable rating for viral warts of the hands and feet, so that the Veteran could be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board, per his request.  See November 2015 Board Remand.  

In March 2016, the Veteran testified via video-conference before a VLJ; a transcript of that hearing is of record.  Significantly, and as will be discussed in detail below, at that hearing, the Veteran and his representative expressed their desire to withdraw from appellate consideration the above-listed issue of entitlement to nonservice-connected pension.  See March 2016 Board Hearing Transcript. 

The VLJ who conducted that March 2016 hearing has since left the Board.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016) (requiring that that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal).  Correspondence from the Veteran associated with the claims file in March 2017 reflects his desire to be scheduled for a new hearing before a different VLJ as concerning the issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for post-operative removal disc L4-5; whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for fusion cervical spine; and entitlement to a compensable rating for viral warts, hands and feet.  See March 2017 VA Congressional Liaison Service Correspondence and Attached Congressional Inquiry dated February 8, 2017 (reflecting that the Veteran desires a hearing on his appeal for his problems with his "lower back, upper back, foot, and neck").  See also 38 C.F.R. § 20.707.

Accordingly, the Veteran's claims to reopen previously denied claims of entitlement to service connection for lumbar and cervical spine disabilities, as well as the claim for a compensable rating for his service-connected viral warts of the hands and feet, are separately docketed and awaiting further administrative action, to include scheduling of the requested Board hearing.  As such, these issues will not be adjudicated at this time.  Accordingly, the only issue currently before the Board is as listed on the title page.  



FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran indicated on the record at his March 4, 2016 hearing that he would like to withdraw his appeal regarding entitlement to nonservice-connected pension.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for entitlement to nonservice-connected pension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b)(3).  Additionally, withdrawal may be made by the appellant on the record at a hearing.  38 C.F.R. § 20.204(b)(1). 

The Veteran withdrew the appeal of his claim of entitlement to nonservice-connected pension on the record at the March 2016 Board hearing.  38 C.F.R. § 20.204 (b)(1).  

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).  


Accordingly, in light of the foregoing, further action by the Board on this issue is not appropriate and the appeal should be dismissed.  Id.  


ORDER

The appeal as to the claim of entitlement to nonservice-connected pension is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


